STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                NO.    2022   KW    0360


VERSUS


NORMAN      SANDERS                                                          JULY   18,     2022




In   Re:         Norman      Sanders,      applying        for   supervisory        writs,     32nd
                 Judicial         District   Court,         Parish      of     Terrebonne,      No.
                 197, 186.




BEFORE:          HOLDRIDGE,        PENZATO,    AND   LANIER,      JJ.


        WRIT     DENIED.



                                                     GH
                                                     AHP
                                                     WIL




COURT      OF   APPEAL,      FIRST   CIRCUIT




            LI -E4
        DEPUTY     CLERK     OF    COURT
                 FOR   THE   COURT